     Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DAVID BEATY and DB SPORTS, LLC,             )
                                            )
                         Plaintiffs,        )                    CIVIL ACTION
                                            )
v.                                          )                    No. 19-2137-KHV
                                            )
KANSAS ATHLETICS, INC.,                     )
                                            )
                         Defendant.         )
____________________________________________)

                               MEMORANDUM AND ORDER

       On March 12, 2019, David Beaty and DB Sports, LLC sued Kansas Athletics, Inc., alleging

that defendant violated their written agreements when it refused to make certain payments after it

terminated Beaty’s employment as head football coach at the University of Kansas (“KU”).

Complaint (Doc. #1). Plaintiffs bring claims for breach of contract (Count 1) and violations of the

Kansas Wage Payment Act, K.S.A. § 44-313 (Count 2).1 This matter is before the Court on

Plaintiffs’ Partial Motion For Summary Judgment On Their Breach Of Contract Claim (Doc. #60)

filed December 20, 2019. For reasons stated below, the Court overrules plaintiffs’ motion.

                             Factual And Procedural Background

       The following facts are uncontroverted or, where controverted, viewed in the light most

favorable to defendant.

I.     Employment Agreements

       On December 5, 2014, defendant hired Beaty to be KU’s head football coach. On

December 8, 2014, defendant and Beaty entered a five-year employment contract (“Beaty




       1
            On August 8, 2019, the Court dismissed claims by DB Sports under the Kansas
Wage Payment Act. Motion Hearing (Doc. #30).
     Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 2 of 24




Agreement”), under which Beaty agreed to “serve as head football coach for the term of this

Agreement and to devote his full time and attention and give his best efforts and skill exclusively

to the duties required of him as the KU head football coach.” Beaty Agreement (Doc. #61-1) filed

December 20, 2019 at 1. On December 1, 2016, among other changes, defendant and Beaty

amended the Beaty Agreement to extend its term to December 31, 2021. Amendments To Beaty

Agreement (Doc. #61-2). In connection with the Beaty Agreement, defendant also entered an

agreement with DB Sports (“DB Sports Agreement”), under which DB Sports would provide

defendant educational, public relations and promotional activities and services (generally

“multimedia activities”) that involved Beaty. DB Sports Agreement (Doc. #61-3).

       Pursuant to the Beaty Agreement, Beaty’s “duties and responsibilities” included

“competent and diligent performance of all reasonable duties as may be required by the Head

Coach in connection with the supervision and administration of the KU football program,” and the

“undertaking of his reasonable best efforts to comply with and assure that all persons under his

supervision, including coaches and student-athletes, comply with the rules and regulations” of the

National Collegiate Athletic Association (“NCAA”). Beaty Agreement (Doc. #61-1) at 1-2. In

connection with the latter obligation, the agreement provided that if Beaty became aware, or had

“reasonable cause to believe, that violations concerning these rules may have taken place,” he had

to report them the Director. Id. at 2. The agreement reiterated this duty in a section entitled

“NCAA and/or Big 12 Violations,” which provided that Beaty “agrees that he shall report promptly

to the Director any violations known to Head Coach of governing athletics rules, including NCAA

. . . by any person under the Head Coach’s direct control or supervision, including but not limited

to assistant coaches and student-athletes.” Id. at 6.




                                                 -2-
     Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 3 of 24




       Pursuant to the Beaty and DB Sports Agreements, if defendant terminated Beaty’s

employment before its term expired, Beaty and DB Sports were entitled to certain payments,

depending on whether the termination was with or without cause. If defendant terminated Beaty’s

employment without cause, it had to pay him “a Liquidated Damages total payment of $420,000.00

payable in six equal installments,” along with “all amounts due and owing under this Agreement

up to the date of termination,” which included installment payments over six months for a total of

$2,580,000.00. Amendments To Beaty Agreement (Doc. #61-2) at 3. Similarly, the DB Sports

Agreement provided that if defendant terminated Beaty’s employment without cause, defendant

had to pay DB Sports liquidated damages in an amount equal to 24 months of pay under the

DB Sports Agreement. DB Sports Agreement (Doc. #61-3) at 2.

       On the other hand, defendant could terminate Beaty’s employment for cause “at any time.”

Beaty Agreement (Doc. #61-1) at 12. Pursuant to the Beaty Agreement, if defendant terminated

Beaty’s employment for cause, defendant had to pay Beaty “all amounts owing up to the date of

termination only,” and “[a]ll obligations of [defendant] to make further payments and/or to provide

any other consideration, under this Agreement or otherwise, except to the extent already vested,

shall cease immediately.” Id. Similarly, under the DB Sports Agreement, if defendant terminated

Beaty’s employment for cause (as defined in the Beaty Agreement), defendant had to pay

DB Sports “all amounts which have accrued under the [DB Sports Agreement] as of the

termination date,” and DB Sports “shall not be entitled to any further compensation.” DB Sports

Agreement (Doc. #61-3) at 2. Under the Beaty Agreement, “cause” for termination included the

following:

       1.      the refusal, failure . . ., fraud, or dishonesty of Head Coach in any material
               respect to comply with the reasonable directives of the Director or his




                                                -3-
     Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 4 of 24




               designee or to perform the duties set forth in Section 3 above.2

       4.      violations by Head Coach of NCAA rules and regulations as set forth in
               Section 8 above.3

       5.      failure by Head Coach to report promptly to the [Director] any violations
               known to Head Coach of governing athletic rules, including NCAA and/or
               Big 12 rules, or [defendant] or KU rules, regulations or policies by assistant
               coaches, student-athletes or other persons under the direct control or
               supervision of Head Coach.

Beaty Agreement (Doc. #61-1) at 12-13.

       Pursuant to the Beaty Agreement, if defendant terminated Beaty’s employment for cause,

he was entitled to certain procedures. Specifically, the Beaty Agreement provided that “[p]rior to

any termination for cause, [defendant] shall provide written notice to Head Coach in accordance

with Exhibit A that shall specify the grounds for termination and provide Head Coach with an

opportunity (not less than five (5) calendar days) to respond to any allegations against him.” Id.

at 13. Under Exhibit A to the Beaty Agreement, prior to termination for cause, Beaty was entitled




       2
               Section 3 designated Beaty’s “duties and obligations,” which as explained above,
included “undertaking reasonable best efforts to comply with and assure that all persons under his
supervision, including coaches and student-athletes, comply with the [NCAA’s] rules and
regulations,” and his obligation to “promptly” report to the Director if he “becomes aware, or has
reasonable cause to believe, that violations concerning these rules may have taken place.” Beaty
Agreement (Doc. #61-1) at 1-2
       3
               Section 8 was the section entitled “NCAA and/or Big 12 Violations,” which as
explained above, provided that “if [Beaty] is found by KU, defendant, the Big 12 Conference or
the NCAA to be involved in significant, or repetitive or intentional violations (or a pattern of
conduct which may constitute or lead to a major NCAA violation) of NCAA regulations, whether
while employed at KU or during prior employment at another NCAA member institution, [Beaty]
may be suspended without pay for a period of time and/or the employment of [Beaty] may be
terminated for cause, as set forth in Section 13 below.” Id. at 6. Section 8 also provided that “if
[Beaty] knew or should have known of a significant or repetitive or intentional violation of NCAA
regulations, and he fails to promptly report it to the Director, he agrees that he may be suspended
without pay and/or terminated for cause, as set forth in Section 13 below.” Id.


                                                -4-
      Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 5 of 24




to written notice, an appeal and a stay on his termination during the pendency of that appeal. Id.

at 18.

II.      Termination And NCAA Violations

         By November of 2018, defendant’s CEO, Jeff Long, had decided to terminate Beaty’s

employment without cause. On November 4, 2018, Long informed Beaty in a private meeting that

defendant was terminating Beaty’s employment without cause, and that Beaty would not be

returning for the fifth, sixth and seventh seasons under the Beaty Agreement. Because the

termination was without cause, Long promised Beaty that defendant would honor its obligation to

pay him $3 million. At Long’s request, Beaty agreed to finish the season as head coach.

         On November 4, 2018, Long announced Beaty’s termination at a press conference, at

which Long explained that he had reached the decision “after a thorough and thoughtful evaluation

of our football program over the last three months.” Long Press Conference (Doc. #61-7). Long

complimented Beaty’s “willingness to complete the season in support of our student-athletes,” and

thanked Beaty for his “hard work and dedication” to the football program, which had “not resulted

in the number of wins we desire[d].” Id. Long concluded that he knew that Beaty “will be leaving

the program better than he found it.” Id. Beaty then completed the 2018 football season as head

coach.

         On November 29, 2018, six days after the final game of the 2018 season, Long sent the

following memorandum to Beaty:

         As discussed in my office on November 4, pursuant to Section 12 of your
         Employment Agreement, your Agreement with [defendant] was terminated without
         cause effective November 4, 2018. All liquidated damages payments owed to you
         will be paid out consistent with Section 12 of your current amended Employment
         Agreement and Section 7 (D) of your current amended Professional Services
         Agreement. I appreciate your contributions to the University of Kansas,
         [defendant], and Kansas Football during your time as Head Football Coach and
         wish you success in your future endeavors.



                                               -5-
     Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 6 of 24




Long Memorandum (Doc. #61-8).

       On December 13, 2018, KU General Counsel, Brian White, sent a letter to Beaty which

informed him that “over the past several days,” defendant had learned about “conduct and

behavior” of Beaty’s former subordinate, which indicated that “a possible NCAA rule violation

occurred in the football program as early as December 2017.” White Letter (Doc. #61-9).

Moreover, the letter stated that “the information indicates that you might have knowledge of or

been directly involved with the possible rule violation.” Id. White stated that defendant had

notified the NCAA of its initial review, and that the NCAA had agreed to allow it to conduct an

investigation. White requested an “investigatory interview” with Beaty, and asked that he and his

attorney contact defendant’s outside counsel. Id. White explained that based on the revelations,

“we will have to suspend any upcoming severance payments to you until completion of the

investigation.” Id. White concluded that “[o]nce the NCAA rules investigation is complete, we

will evaluate the findings and determine whether your separation will be treated as a for cause or

without cause separation.” Id.

       In January of 2019, Beaty moved to Texas to find employment, where he had spent most

of his life and coaching career at various football programs. To minimize displacement, Beaty’s

wife and youngest daughter stayed in their house in Kansas while Beaty moved to find a new

coaching job in Texas, where he had better job prospects and where his other daughter attended

school. Beaty briefly resided in Rowlett, Texas before signing a lease on an apartment in Austin,

Texas. He registered to vote in Texas, obtained a Texas driver’s license, registered his car in Texas

and updated his car insurance to reflect that he lived in Texas. On March 12, 2019, DB Sports

filed an annual report with the Kansas Secretary of State, which designated Beaty as the sole

member of the limited liability company and listed both of their addresses (Beaty and DB Sports)



                                                 -6-
     Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 7 of 24




as his house in Kansas. On this date, Beaty was still living at his residence in Austin, Texas and

had been in employment discussions with various football programs in Texas.

       On September 23, 2019, the NCAA issued a notice of allegations to KU regarding the

alleged conduct of four current and former employees of defendant, including Beaty and Jeff Love,

a former video coordinator for the football team who was later promoted to assistant coach.

Specifically, the NCAA alleged that Beaty and Love each violated NCAA rules which limited the

number of individuals permitted to give tactical instruction and coaching to student-athletes. For

purposes of the rule, an individual is a “Countable Coach” if he or she is an “institutional staff

member” who “participates (in any manner) in” providing “technical or tactical instruction related

to the sport to a student-athlete at any time.”          NCAA Bylaws (Doc. #82-1) at 8 filed

January 31, 2020.     The rules specify that non-Countable Coaches are “prohibited from

participating in on-court or on-field activities . . . and [are] prohibited from participating with or

observing student-athletes in the staff member’s sport who are engaged in nonorganized voluntary

athletically related activities.” Id. at 9. With respect to Love, the NCAA alleged that between

December of 2017 and mid-October of 2018, the football program exceeded the limit on Countable

Coaches when Love (who was then a noncoaching staff member) participated in technical and

tactical instruction with football student-athletes and made or assisted in tactical decisions with

football student-athletes during on-field practices.

       With respect to Beaty, the NCAA alleged that from December of 2017 and mid-October

of 2018, Beaty was “presumed responsible” for Love’s violations, and that he did not rebut that

presumption. NCAA Notice Of Allegations (Doc. #61-10) at 12. Specifically, the NCAA alleged

that Beaty knew that Love was a former college quarterback coach and spent time with

quarterbacks on the team and – notwithstanding that knowledge – did not demonstrate that he




                                                 -7-
     Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 8 of 24




monitored his staff within the football program. The NCAA also claimed that on at least one

occasion, Beaty saw Love watching film alone with the Kansas quarterbacks. According to the

NCAA, Beaty failed to identify red flags involving Love and to ask pointed questions to confirm

compliance with NCAA rules.

       Beaty denied the NCAA’s allegations. Defendant, however, conducted an investigation

which concluded otherwise. Cooper Flower, an assistant video coordinator who apparently

worked for Love, told defendant’s outside counsel that “it was well known that [Love] coached

and helped the quarterbacks.”4 Flower Interview (Doc. #81-4) filed January 31, 2020. Similarly,

Carter Stanley, a KU quarterback, reported that Love “assisted” the offensive coordinator with

“quarterback coaching.” Stanley Interview (Doc. #81-5). Specifically, during the winter of 2017,

the quarterbacks started having “position-based meetings” at which Love taught them about the

defensive structure and schemes of other teams. Id. According to Stanley, these instructional

meetings occurred twice a week for roughly six weeks. Another quarterback, Miles Fallin,

confirmed that between 2017 and 2018, Love “just basically taught us like defense stuff,” and that

the quarterbacks would meet with Love “as like kinda quarterback group to watch film on

opponents.” Fallin Interview (Doc. #81-6). Like Stanley, Fallin confirmed that these meetings

occurred “maybe a couple times a week” through the winter of 2018. Id. Moreover, Fallin




       4
                 Plaintiffs assert that on summary judgment, the Court cannot consider the
transcripts of defendant’s interviews with these various individuals because the transcripts
constitute inadmissible hearsay. See Rule 802, Fed. R. Evid. At the summary judgment stage,
evidence need not be submitted “in a form that would be admissible at trial.” Argo v. Blue Cross
& Blue Shield of Kansas, Inc., 452 F.3d 1193, 1199 (10th Cir. 2006) (citations omitted). Parties
may instead submit evidence that would be inadmissible at trial as hearsay on the theory that the
evidence may ultimately be presented at trial in an admissible form. Id. Here, even if the
transcripts constitute hearsay, i.e. what the interviewees said, defendant could submit this evidence
at trial, for example, in the form of live testimony from the interviewees. Accordingly, the Court
can consider the transcripts on summary judgment.


                                                -8-
     Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 9 of 24




indicated that “Beaty would be in some of those meetings and kinda show validation for coach

Love running it and kinda reminding us to, do things that he would say.” Id. According to Fallin,

“when Beaty was there, I would say it was more like a partnership, they were doing it together.”

Id. Two other quarterbacks, Miles Kendrick and Peyton Bender, similarly recounted these

quarterback meetings with Love, and likewise asserted that Beaty was present for some of them.

       On November 21, 2019, Long sent Beaty a written notice that defendant was “converting

[his] termination without cause to a termination with cause,” consistent with Section 13(C) of the

Beaty Agreement. Long Notice (Doc. #61-11). According to Long, defendant had completed its

investigation into “significant violations of NCAA rules and regulations” by Beaty, and found that

those allegations were true. Id. Specifically, defendant found that Beaty knew that Love “engaged

in countable coaching actions” and that Beaty failed to promptly report such violations. Id. Long

stated that “[t]his termination with cause has been contemplated since December 2018 following

information reported to [defendant] officials concerning conduct and behavior of your

subordinates and reported information that you may have had knowledge of possible rules

violations.” Id. Long noted that on December 13, 2018, White had informed Beaty of this

“contemplated action,” and “[n]ow that both the NCAA rules investigation and [defendant’s]

investigation are complete, and following an evaluation of the findings, such termination with

cause is appropriate.” Id. Long concluded by informing Beaty that pursuant to Exhibit A to the

Beaty Agreement, he had “five calendar days from receipt of this notice to deliver a written request

for an appeal of this contemplated action to the Officer of the Chancellor. If no written request is

timely received . . ., the termination with cause shall become final.” Id.

       Beaty did not appeal the decision. To date, defendant has not made any “without-cause”

payments to Beaty or DB Sports.




                                                -9-
       Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 10 of 24




III.     Lawsuit And Plaintiffs’ Motion For Summary Judgment

         On March 12, 2019, Beaty and DB Sports sued defendant, asserting claims for breach of

contract (Count 1) and violations of the Kansas Wage Payment Act, K.S.A. § 44-313 (Count 2).

Complaint (Doc. #1). On August 8, 2019, in response to defendant’s motion to dismiss, the Court

held a hearing at which it determined that the Court had subject matter jurisdiction based on

diversity of citizenship. See Motion Hearing (Doc. #30).

         On December 20, 2019, before the parties had engaged in significant discovery, including

conducting any depositions, plaintiffs filed a motion for summary judgment on part of their breach

of contract claims. Plaintiffs’ Partial Motion For Summary Judgment On Their Breach Of Contract

Claim (Doc. #60). Defendant responds that (1) the Court lacks subject matter jurisdiction, (2) the

Court should deny summary judgment because in violation of Rule 56(a), Fed. R. Civ. P., plaintiffs

failed to identify the issues on which they seek summary judgment, (3) the record creates genuine

issues of material fact on plaintiff’s breach of contract claims and (4) pursuant to Rule 56(d), Fed.

R. Civ. P., the Court should deny summary judgment because the parties have not yet completed

essential discovery.

                                         Legal Standards

I.       Subject Matter Jurisdiction And Reconsideration

         A federal court may exercise jurisdiction only when specifically authorized to do

so, see Castaneda v. INS, 23 F.3d 1576, 1580 (10th Cir. 1994), and must dismiss the action “at any

time that it lacks subject-matter jurisdiction.” Fed. R. Civ. P. 12(h)(3). Because federal courts

have limited jurisdiction, the law imposes a presumption against jurisdiction. Marcus v. Kan.

Dep’t of Revenue, 170 F.3d 1305, 1309 (10th Cir. 1999). Therefore, plaintiffs bear the burden of

showing that jurisdiction is proper and must demonstrate that the Court should not dismiss the




                                                -10-
      Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 11 of 24




case. Id. Conclusory allegations of jurisdiction are not enough. Jensen v. Johnson Cty. Youth

Baseball League, 838 F. Supp. 1437, 1439-40 (D. Kan. 1993).

        When a party asks the Court to reconsider a prior decision which denied dismissal based

on subject matter jurisdiction, the Court reviews the party’s motion under Rule 54(b), Fed. R. Civ.

P. Ziegler v. Dale, No. 18-71-SWS, 2019 WL 1882679, at *1 (D. Wyo. Jan. 18, 2019) (authority

to reconsider interlocutory order such as prior order denying dismissal, exists solely under

Rule 54(b)); SFF-TIR, LLC v. Stephenson, 264 F. Supp. 3d 1148, 1218-19 (N.D. Okla.

2017) (differentiating reconsideration of final orders and reconsideration of interlocutory

orders); In re Winkle, No. 13-11743 T7, 2016 WL 920393, at *1 (Bankr. D.N.M. Mar. 10,

2016) (unpublished) (Rule 54(b) provides mechanism for reconsidering interlocutory orders). To

reconsider interlocutory orders such as this under Rule 54(b), the Tenth Circuit consults the

standard under Rule 59(e), Fed. R. Civ. P. Ziegler, 2019 WL 1882679, at *1; Volt Asset Holdings

Tr. XVI v. Martinez, No. 13-508 KG/KK, 2015 WL 11089507, at *1 (D.N.M. Aug. 21, 2015)

(citing Ankeney v. Zavaras, 524 Fed. Appx. 454, 458 (10th Cir. 2013)). Under Rule 59(e), the

movant carries the burden of demonstrating that the Court should alter or amend a judgment.

Ziegler, 2019 WL 1882679, at *1. To do so, the movant must show (1) a change in law, (2) new

evidence and/or (3) clear error or manifest injustice. Crawford v. United States Marshals Serv.,

No. 18-2003-KHV, 2018 WL 2220850, at *2 (D. Kan. May 15, 2018). Whether to grant a motion

for reconsideration is committed to the Court’s sound discretion. Id.

II.     Summary Judgment

        Pursuant to Rule 56(a), Fed. R. Civ. P., parties may move for summary judgment by

“identifying each claim or defense – or the part of each claim or defense – on which summary

judgment is sought.” Summary judgment is appropriate if the pleadings, depositions, answers to




                                               -11-
    Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 12 of 24




interrogatories and admissions on file, together with the affidavits, if any, show no genuine issue

as to any material fact and that the moving parties are entitled to judgment as a matter of law. See

Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); Hill v. Allstate

Ins. Co., 479 F.3d 735, 740 (10th Cir. 2007). A factual dispute is “material” only if it “might affect

the outcome of the suit under the governing law.” Liberty Lobby, 477 U.S. at 248. A “genuine”

factual dispute requires more than a mere scintilla of evidence in support of the party’s position.

Id. at 252.

        The moving parties bear the initial burden of showing the absence of any genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Nahno-Lopez v. Houser, 625

F.3d 1279, 1283 (10th Cir. 2010). Once the moving parties meets their burden, the burden shifts

to the nonmoving party to demonstrate that genuine issues remain for trial as to those dispositive

matters for which it carries the burden of proof. Applied Genetics Int’l, Inc. v. First Affiliated

Sec., Inc., 912 F.2d 1238, 1241 (10th Cir. 1990); see Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 586-87 (1986). To carry its burden, the nonmoving party may not rest

on its pleadings but must instead set forth specific facts supported by competent evidence. Nahno-

Lopez, 625 F.3d at 1283.

        The Court views the record in the light most favorable to the nonmoving party. Deepwater

Invs., Ltd. v. Jackson Hole Ski Corp., 938 F.2d 1105, 1110 (10th Cir. 1991). It may grant summary

judgment if the nonmoving party’s evidence is merely colorable or is not significantly probative.

Liberty Lobby, 477 U.S. at 250-51. In response to a motion for summary judgment, parties cannot

rely on ignorance of facts, speculation or suspicion, and may not escape summary judgment in the

mere hope that something will turn up at trial. Conaway v. Smith, 853 F.2d 789, 794 (10th Cir.

1988); Olympic Club v. Those Interested Underwriters at Lloyd’s London, 991 F.2d 497, 503 (9th




                                                -12-
     Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 13 of 24




Cir. 1993). The heart of the inquiry is “whether the evidence presents a sufficient disagreement to

require submission to the jury or whether it is so one-sided that one party must prevail as a matter

of law.” Liberty Lobby, 477 U.S. at 251-52.

                                               Analysis

I.      Subject Matter Jurisdiction

        On August 8, 2019, the Court held that pursuant to 28 U.S.C. § 1332, it had subject matter

jurisdiction based on diversity of citizenship. Motion Hearing (Doc. #30). Specifically, the Court

found that the parties were completely diverse because when plaintiffs filed their complaint,

defendant was a citizen Kansas, while Beaty and DB Sports were citizens of Texas. Defendant

asserts that in so holding, the Court fumbled the ball.

        As explained above, for the Court to reconsider its prior holding that it has subject matter

jurisdiction, defendant must show (1) a change in law, (2) new evidence and/or (3) clear error or

manifest injustice. Crawford, 2018 WL 2220850, at *2. Here, defendant asserts clear error.

Specifically, defendant reiterates the argument that the Court previously rejected: even if defendant

is a citizen of Kansas,5 Beaty and DB Sports are also citizens of Kansas, which destroys complete

diversity. Given the importance of subject matter jurisdiction and because defendant apparently




        5
                 Defendant mentions another argument that the Court previously rejected: because
it is an “arm of the state,” defendant is not a citizen of Kansas for purposes of diversity jurisdiction
and is immune from suit under the Eleventh Amendment of the United States Constitution.
Beyond briefly reiterating the Court’s prior holding and asserting that it “respectfully disagrees,”
defendant does not further address this issue. Defendant’s Memorandum In Opposition To
Plaintiffs’ “Partial Motion For Summary Judgment On Their Breach Of Contract Claim”
(Doc. #82) filed January 31, 2020 at 55 (“Putting aside, for the time being, the arm-of-the-state
and Eleventh Amendment issues, there still remains no complete diversity.”). Defendant instead
focuses on the issue of Beaty’s citizenship by challenging what it wrongfully believes was the
basis for the Court’s finding that Beaty and DB Sports were citizens of Texas. The Court therefore
does not revisit defendant’s “arm of the state” assertion.


                                                 -13-
    Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 14 of 24




misinterprets the bases for the Court’s prior holding,6 the Court again addresses this issue. See

Carlsbad Tech., Inc. v, HIF Bio, Inc., 556 U.S. 635, 639 (2009) (subject matter jurisdiction defines

Court’s authority to hear case); Ziegler, 2019 WL 1882679, at *1 (on motion to reconsider,

readdressing defendants’ arguments regarding subject matter jurisdiction).

       Plaintiffs assert that the Court has subject matter jurisdiction based on diversity of

citizenship. To invoke diversity jurisdiction under 28 U.S.C. § 1332, plaintiffs must show that

when they filed their complaint, they had complete diversity of citizenship from defendant, which

means that neither of them were citizens of the same state as defendant. Grice v. CVR Energy,

Inc., 921 F.3d 966, 968 (10th Cir. 2019); Hakan Agro DMCC v. Unova Holdings, LLC, 640 F.

App’x 821, 824 (10th Cir. 2016) (diversity measured when complaint filed).

       Defendant argues that when plaintiffs filed their complaint, the parties were not completely

diverse because even if defendant was a citizen of Kansas (and not an arm of the state), Beaty and

DB Sports were also citizens of Kansas. For purposes of diversity jurisdiction, a person is a citizen

of the state in which he is domiciled, which means the state in which he physically resides with

the intent to remain indefinitely. Martinez v. Wurtz, No. 08-3008-SAC, 2008 WL 341469, at *2

(D. Kan. Feb. 6, 2008). To determine whether a person intends to indefinitely remain in a state,




       6
                In arguing that the Court erred in finding subject matter jurisdiction, defendant
cherry-picks questions from the hearing transcript to suggest that the bases for the Court’s holding
were that (1) complete diversity might exist sometime in the future (that is, if Beaty did not
establish diversity of citizenship as of the time when he filed suit, “he may have it next week, or
he may have it the week after that. So, at some point, I assume there would be a situation where
you could concede that diversity does exist.”) and (2) the Court should exercise jurisdiction for the
sake of convenience because if it dismissed the case, Beaty would likely re-file in state court (Court
asks what is the “end game” for defendant’s motion to dismiss). Defendant’s Memorandum In
Opposition To Plaintiffs’ “Partial Motion For Summary Judgment On Their Breach Of Contract
Claim” (Doc. #82) at 60. Nowhere did the Court suggest, let alone hold, that these questions were
the bases for its holding. The Court instead found that it has subject matter jurisdiction because
defendant, Beaty and DB Sports were completely diverse when plaintiffs filed the lawsuit.


                                                -14-
    Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 15 of 24




the Court looks to objective factors such as places of employment, driver’s license, automobile

registration, bank accounts, tax payments, location of personal property and voting practices.

Creeden v. Torres, No. 13-1176-JPO, 2013 WL 6119071, at *2 (D. Kan. Nov. 21, 2013).

       Here, when he filed suit, Beaty was a citizen of Texas for purposes of diversity jurisdiction.

Before coming to Kansas, Beaty spent most of his life and coaching career at various football

programs throughout Texas. When defendant terminated Beaty’s employment, Beaty immediately

returned to Texas, where he had better job prospects. To minimize displacement, Beaty’s wife

and youngest daughter stayed in their house in Kansas while Beaty moved to Texas to find a job,

where his other daughter attended school. Beaty briefly resided in Rowlett, Texas before signing

a lease on an apartment in Austin, Texas. He registered to vote in Texas, obtained a Texas driver’s

license, registered his car in Texas and updated his car insurance to reflect that he lived in Texas.

On March 12, 2019, the date when plaintiffs filed their complaint, DB Sports filed an annual report

with the State of Kansas which listed Beaty’s mailing address as his house in Lawrence, Kansas.

At this time, however, Beaty was still living in Austin and had been in employment discussions

with various football programs in Texas. In combination, these factors show that Beaty resided in

Texas and intended to remain there indefinitely.         Accordingly, for purposes of diversity

jurisdiction, Beaty has shown that when he filed this lawsuit, he was a citizen of Texas. Because

defendant is a citizen of Kansas, the parties are completely diverse, and the Court has subject

matter jurisdiction.7




       7
                 Defendant also asserts that as a limited liability company, DB Sports is also a
citizen of Kansas because its only member is Beaty, who defendant argues is a citizen of Kansas.
See Mgmt. Nominees, Inc. v. Alderney Investments, LLC, 813 F.3d 1321, 1325 (10th Cir. 2016)
(limited liability company takes citizenship of its members). The Court has already found that
Beaty is a citizen of Texas, which collapses defendant’s argument.


                                                -15-
      Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 16 of 24




II.     Summary Judgment

        Plaintiffs assert that defendant breached the Beaty and DB Sports Agreements when it

terminated Beaty’s employment and refused to make certain payments or to follow certain

procedures. Specifically, plaintiffs first claim that because defendant terminated Beaty without

cause, defendant breached the Beaty and DB Sports Agreements by refusing to make the required

payments. In other words, plaintiffs assert that once defendant terminated Beaty without cause,

the agreements prohibited defendant from retroactively terminating Beaty for cause. Alternatively,

plaintiffs claim that even if their agreements permitted retroactive termination for cause, defendant

did not follow the required procedures for such a termination.

        To succeed on a claim for breach of contract under Kansas law,8 each plaintiff must show

that (1) a contract existed, (2) sufficient consideration supported the contract, (3) plaintiff

performed or was willing to perform in compliance with the contract, (4) defendant breached the

contract and (5) plaintiff suffered damages as a result of defendant’s breach. No Spill, Inc. v.

Scepter Canada, Inc., No. 18-2681-JAR, 2019 WL 6840076, at *5 (D. Kan. Dec. 16, 2019).

        Here, plaintiffs seek summary judgment on the third prong (plaintiffs’ performance or

willingness to perform) and one of their claims under the fourth prong (defendant’s breach).

Specifically, plaintiffs assert that they are entitled to judgment as a matter of law on their claims

that (1) defendant breached the Beaty and DB Sports Agreements when it terminated Beaty




        8
               Kansas courts apply the rule of lex loci contractus to breach of contract claims.
Mirville v. Allstate Indem. Co., 71 F. Supp. 2d 1103, 1107 (D. Kan. 1999). Under this rule, the
law of the state where the parties made the contract controls. Id. Here, the parties agree that
Kansas law governs plaintiffs’ breach of contract claims.



                                                -16-
     Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 17 of 24




without cause, retroactively terminated him for cause and refused to make the required payments

and (2) Beaty performed his obligations under the Beaty Agreement.9

          A.      Defendant’s Breach

          As the Court explained above, plaintiffs’ first theory of breach is that when defendant

terminated Beaty without cause, the agreements required certain payments and prohibited

defendant from retroactively terminating Beaty’s employment for cause. Under Kansas law, the

cardinal rule of contract interpretation is that the Court must ascertain and give effect to the parties’

intent.       McGlon v. Sprint Corp., No. 16-2099-JAR, 2018 WL 1847035, at *5 (D. Kan.



          9
                In their opening memorandum, plaintiffs pose the following narrow issue: “The
only question this motion presents is one of law: Whether [defendant] can retroactively and
unilaterally re-terminate the contracts (this time supposedly with cause) under the unambiguous
terms of the parties’ contracts.” Memorandum In Support of Plaintiffs’ Partial Motion For
Summary Judgment On Their Breach Of Contract Claim (Doc. #61) at 12. Despite this limited
question, plaintiffs then argue that as a matter of law, Beaty performed his obligations under the
Beaty Agreement. Id. at 16. Accordingly, plaintiffs properly moved for summary judgment on
these two issues.
        In their reply to defendant’s response, however, plaintiffs apparently seek summary
judgment on an alternative theory of defendant’s breach. Specifically, plaintiffs assert, “With the
benefit of [defendant’s] response, Plaintiffs will reframe the pure question of law before the Court:
Whether [defendant] finds any support for its actions under the unambiguous terms of the parties’
contracts.” Reply In Support Of Plaintiffs’ Partial Motion For Summary Judgment On Their
Breach Of Contract Claim (Doc. #99) filed February 21, 2020 at 13. Apparently explaining what
“its actions” means, plaintiffs assert that defendant “did not following the ‘Procedures for
Termination or Suspension for Cause,’ which is a clear breach of the contracts.” Id. For the first
time, plaintiffs then argue that defendant did not follow the procedures required for a for-cause
termination.
        Despite describing it as “reframing” the issue, plaintiffs attempt to seek summary judgment
on an issue that they did not present in their opening memorandum. Accordingly, the Court does
not address this issue. Fed. R. Civ. P. 56(a) (parties moving for summary judgment must
“identify[] each claim or defense – or the part of each claim or defense – on which summary
judgment is sought”); see Lenox MacLaren Surgical Corp. v. Medtronic, Inc., 762 F.3d 1114, 1118
(10th Cir. 2014) (in absence of notice to nonmoving party, cases ordinarily disfavor award of
summary judgment based on ground omitted from moving party’s summary judgment motion);
Green v. New Mexico, 420 F.3d 1189, 1196-97 (10th Cir. 2005) (nonmoving party should be given
opportunity to respond to new material raised for first time in movant’s reply); Minshall, v.
McGraw Hill Broad. Co., 323 F.3d 1273, 1288 (10th Cir. 2003) (argument raised for first time in
reply brief is waived).


                                                  -17-
    Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 18 of 24




Apr. 18, 2018). Where a contract is unambiguous, the Court must determine the parties’ intent

from the four corners of the document, “without regard to extrinsic or parole evidence.” Id.

(citations omitted). That is, the Court must enforce the contract as written. Id. Where a contract

is ambiguous, however, “the intention of the parties is not ascertained by resort to the literal

interpretation, but by considering all language employed, the circumstances existing when the

agreement was made, the object sought to be attained, and other circumstances” which aid in

determining the intention of the parties. Reed v. Phillip Roy Fin. Servs., LLC, No. 05-2153-JAR,

2007 WL 4233617, at *3 (D. Kan. Nov. 27, 2007) (citations omitted). Accordingly, if terms or

provisions within an agreement are ambiguous, “parol evidence is permitted to explain their

meaning.” Id. (citations omitted).

       Whether a contract is ambiguous is a question of law for the Court, which considers

whether the contract “contain[s] provisions or language of doubtful or conflicting meaning, as

gleaned from a natural and reasonable interpretation of its language.” McGlon, 2018 WL 1847035,

at *5. Once the Court determines that a contract is ambiguous, interpretation becomes a question

of fact. Reed, 2007 WL 4233617, at *3; see Claytor v. Computer Assocs. Int’l, Inc., 262 F. Supp.

2d 1188, 1203 (D. Kan. 2003) (parties’ intent in ambiguous contract is question of fact for jury to

decide).

       Here, plaintiffs assert that as a matter of law, the agreements unambiguously provided that

once defendant terminated Beaty without cause, it could not retroactively terminate him for cause.

In support, plaintiffs first argue that the agreements do not contain any provisions which allow a

retroactive change of position. Specifically, plaintiffs argue that the agreements only contemplate

“two, mutually exclusive ways” that defendant could terminate Beaty’s employment before his

term expired: without cause or for cause. Alternatively, plaintiffs assert that permitting defendant




                                               -18-
    Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 19 of 24




to retroactively change the status of Beaty’s termination would render meaningless key

components of the agreements. Specifically, pursuant to the agreements, if defendant terminated

Beaty for cause, Beaty was entitled to certain procedures, such as an appeal and the right to receive

the “without cause” payments during the pendency of his appeal. Plaintiffs argue that by first

terminating Beaty without cause and subsequently changing the termination to one for cause,

defendant effectively side-stepped these procedures, thus rendering them toothless. Accordingly,

plaintiffs argue that this cannot be the correct interpretation of the agreements.

         As a matter of law, the agreements are ambiguous on the issue whether defendant can

retroactively terminate Beaty’s employment for cause after initially terminating his employment

without cause. First and foremost, the agreements actually contain language which suggests that

defendant is expressly permitted to do so. In its opening paragraph about termination for cause,

the Beaty Agreement expressly provided that defendant “may, for cause, terminate [Beaty’s]

employment at any time upon written notice to [Beaty].”10 Beaty Agreement (Doc. #61-1) at 12.

This provision does not say that defendant may terminate Beaty’s employment for cause “only if

there has not been a prior termination without cause” or “only if the agreement has not previously

been terminated.” It broadly says that defendant may do so “at any time,” and for purposes of

plaintiffs’ motion for summary judgment, the Court declines to add limiting language that is not

there.

         Even if the agreements did not expressly allow defendant to retroactively terminate Beaty’s

employment for cause, they certainly do not expressly prohibit it. That is, contrary to plaintiffs’




         10
              The DB Sports Agreement provides that the Beaty Agreement defines whether
Beaty’s termination was for cause. Accordingly, if Beaty’s termination was for cause for purposes
of the Beaty Agreement, it was also for cause for purposes of the DB Sports Agreement.



                                                -19-
    Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 20 of 24




assertion, the agreements do not establish “two, mutually exclusive ways” that defendant could

terminate Beaty’s employment, or any variation of that language. Plaintiffs argue that this strict

dichotomy flows from the fact that the agreements do not expressly allow retroactive termination

for cause. In other words, because they do not expressly allow it, they must prohibit it. Of course,

defendant can easily make the opposite argument: if the agreements do not prohibit defendant from

retroactively terminating Beaty for cause, then they allow it. To this extent, plaintiffs are

attempting to read into the contracts a right that is not there – the right to permanently freeze the

original status of Beaty’s termination, no matter what violations the parties discover down the

road. Accordingly, plaintiffs are asking the Court to do exactly what they condemn with respect

to defendant: rewrite the agreements to reflect their preferred outcome even though the agreements

are silent on the issue. The Court declines to do so – for either defendant or plaintiffs.11

       Because the agreements are ambiguous on the issue whether defendant can retroactively

terminate Beaty’s employment for cause, the Court can consider parole evidence to determine the

parties’ intent, which is a question of fact. Reed, 2007 WL 4233617, at *3. Here, beyond the

agreements themselves, the record is devoid of any evidence regarding the parties’ intent.

Accordingly, the record creates genuine issues of material fact on plaintiffs’ claims that defendant

breached their agreements by terminating Beaty’s without cause and refusing to make the required

payments.12 The Court therefore overrules plaintiffs’ motion on this issue.



       11
               Plaintiffs’ alternative argument is that allowing defendant to retroactively terminate
Beaty’s employment for cause would effectively abolish the procedures required for such a
termination. Plaintiffs have not explained, however, why previously designating Beaty’s
termination as one without cause would relieve defendant of its obligation to provide the required
procedures once it treats the termination as one for cause.
       12
                Even if the Court found that the agreements unambiguously permitted defendant to
retroactively terminate Beaty’s employment for cause, the record still creates a genuine issue of
                                                                                    (continued…)


                                                -20-
    Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 21 of 24




       B.      Plaintiffs’ Performance

       Plaintiffs assert that as a matter of law, for purposes of his breach of contract claim, Beaty

performed his obligations under the Beaty Agreement.13 Defendant contends that under the Beaty

Agreement, Beaty had an obligation to undertake reasonable efforts to comply with NCAA rules

and to promptly report any known violations. Because Beaty failed to do so, defendant argues that

he did not perform his obligations under the agreement.

       As the Court explained above, the cardinal rule of contract interpretation under Kansas law

is that the Court must give effect to the parties’ intent. McGlon, 2018 WL 1847035, at *5. Where

a contract is unambiguous, the Court must determine the parties’ intent from the four corners of

the document, “without regard to extrinsic or parole evidence.” Id. (citations omitted). That is,

the Court must enforce the contract as written. Id. Where a contract is ambiguous, however, “the

intention of the parties is not ascertained by resort to the literal interpretation, but by considering

all language employed, the circumstances existing when the agreement was made, the object

sought to be attained, and other circumstances’ which aid in determining the intention of the

parties.” Reed, 2007 WL 4233617 (citations omitted). Accordingly, if terms or provisions within



       12
          (… continued)
material fact whether cause existed for his termination. Specifically, the Beaty Agreement’s
definition of “cause” contains qualifying language which precludes summary judgment on this
issue. Beaty Agreement (Doc. #61-1) at 12-13 (cause includes failure “in any material respect” to
perform duties to undertake “reasonable best efforts” to comply with NCAA rules or to promptly
report to the Director if he knows and/or “has reasonable cause to believe” that violations
occurred); Id. at 6 (cause includes “significant, or repetitive or intentional violations” of NCAA
rules and failing to promptly report if he “knew or should have known of” such violations).
       13
                 While asserting that Beaty performed his obligations under the Beaty Agreement,
plaintiffs do not mention DB Sports or any of its obligations under the DB Sports Agreement.
Plaintiffs instead focus exclusively on whether Beaty had an obligation under the Beaty Agreement
to not commit NCAA violations and/or report known violations. Accordingly, the Court assumes
that plaintiffs do not seek summary judgment on the issue whether DB Sports performed its
contractual obligations.


                                                 -21-
    Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 22 of 24




an agreement are ambiguous, “parol evidence is permitted to explain their meaning.” Id. (citations

omitted).

       Whether a contract is ambiguous is a question of law for the Court, which considers

whether the contract “contain[s] provisions or language of doubtful or conflicting meaning, as

gleaned from a natural and reasonable interpretation of its language.” McGlon, 2018 WL 1847035,

at *5. Once the Court determines that a contract is ambiguous, interpretation becomes a question

of fact. Reed, 2007 WL 4233617, at *3; see Claytor, 262 F. Supp. 2d at 1203 (parties’ intent in

ambiguous contract is question of fact for jury to decide).

       Here, plaintiffs argue that the Beaty Agreement unambiguously limits Beaty’s obligations

to work as the head football coach or, as the agreement explains it, “serv[ing] as head football

coach for the term of this Agreement and [] devot[ing] his full time and attention and giv[ing] his

best efforts and skill exclusively to the duties required of him as the KU head football coach.”

Beaty Agreement (Doc. #61-1) at 1. According to plaintiffs, Beaty satisfactorily performed these

duties. Therefore, plaintiffs reason that Beaty performed his agreement regardless whether he took

reasonable efforts to comply with NCAA rules and promptly reported known violations.

Defendant responds by reciting the long list of provisions in the Beaty Agreement that expressly

require Beaty to do exactly that. Defendant points out that the Beaty Agreement labels many of

these provisions as his “duties and responsibilities,” and that they explicitly constitute grounds to

terminate Beaty’s employment for cause.

       Plaintiffs’ contention is clearly without merit. Beaty’s “duties and responsibilities” under

the Beaty Agreement unambiguously included the “undertaking of his reasonable best efforts to

comply with and assure that all persons under his supervision, including coaches and student-

athletes, compl[ied] with the rules and regulations” of the NCAA. Beaty Agreement (Doc. #61-




                                                -22-
    Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 23 of 24




1) at 1-2. Moreover, the agreement explicitly required Beaty to “promptly” report to the Director

if he became aware, “or [had] reasonable cause to believe,” that violations concerning NCAA rules

may have occurred. Id. at 2. But wait. There was more. The agreement reiterated this obligation,

providing that Beaty “agree[d] that he shall report promptly to the Director any violations known

to Head Coach of governing athletics rules, including NCAA and/or Big 12 rules, or [defendant]

or KU rules, regulations or policies by any person under Head Coach’s direct control or

supervision, including but not limited to assistant coaches and student-athletes.”            Id. at 6.

Accordingly, the Beaty Agreement unambiguously extended his contractual obligations beyond

just coaching.14

        Plaintiffs do not argue that as a matter of law, Beaty took reasonable efforts to comply with

NCAA rules and report known violations. Instead, they argue that he had no contractual duty to



        14
                Beaty’s duty to “comply and report” is crystal clear, and plaintiffs’ only argument
to the contrary is that defendant’s interpretation renders toothless the procedural rights to which
Beaty was entitled in the event of a for-cause termination. Specifically, plaintiffs argue that if
Beaty had duties to “comply and report,” and if he failed to do so, he would be in breach of
contractual obligations, which would immediately relieve defendant of its contractual obligations,
including providing Beaty the procedures required for a termination for cause.
         This argument runs contrary to blackletter contract law. Under Kansas law, when a party
fails to perform a particular contract obligation, that failure does not automatically relieve the other
party from performing its contractual obligations. Firestone v. Hawker Beechcraft Int’l Serv. Co.,
No. 10-1404-JWL, 2012 WL 683286, at *12 (D. Kan. Mar. 2, 2012) (discharge of obligations
under contract does not arise from every prior breach). Rather, the breach “must be material and
the failure to perform so substantial as to defeat the object of the parties in making the agreement.
A breach which goes to only a part of the consideration, which is incidental and subordinate to the
main purpose of a contract, does not warrant rescission.” Id. (quoting In re Johnsons Estate, 202
Kan. 684, 691–92 (Kan. 1969)). More importantly, even if a breach is material, the parties can
contract for what happens in the event of such a breach, including requiring certain procedures.
Wenzel Mach. Co. v. Gen. Elec. Co., No. 98-2341-GTV, 1999 WL 1179643, at *2 (D. Kan.
Nov. 23, 1999) (under Kansas law, parties are free to make their own contracts where not illegal,
against public policy or induced by fraud); Totonelly v. Galichia Med. Grp., P.A., No. 09-1234-
JTM, 2012 WL 628231, at *12 (D. Kan. Feb. 27, 2012) (if material breach, contract required
nonbreaching party to provide notice and period to cure). Here, the parties expressly agreed on
certain substantive and procedural consequences that would ensue if Beaty failed to perform his
obligations regarding NCAA rules.


                                                 -23-
    Case 2:19-cv-02137-KHV-GEB Document 129 Filed 04/14/20 Page 24 of 24




comply and report. The Court rejects that premise and must therefore overrule plaintiffs’ motion

for summary judgment on the issue of performance.

       IT IS THEREFORE ORDERED that Plaintiffs’ Partial Motion For Summary Judgment

On Their Breach Of Contract Claim (Doc. #60) filed December 20, 2019 is OVERRULED.

       Dated this 14th day of April, 2020 at Kansas City, Kansas.

                                                    s/ Kathryn H. Vratil
                                                    KATHRYN H. VRATIL
                                                    United States District Judge




                                             -24-
